SUBSIDIARY GUARANTY

THIS SUBSIDIARY GUARANTY is made and entered into as September 1, 2009, by each
of Pacific Biometrics, Inc., a Washington corporation, Pacific Biomarkers, Inc.,
a Washington corporation, PBI Technology, Inc., a Washington corporation, and
BioQuant, Inc., a Michigan corporation (each, a “Guarantor” and collectively,
the “Guarantors”), to and for the benefit of Terry M. Giles, an individual
residing in the State of Texas (“Lender”).

RECITALS

A. Lender and Pacific Biometrics, Inc., a Delaware corporation (“Borrower”),
have entered into that certain Loan and Security Agreement dated of even date
herewith (the “Loan Agreement”), pursuant to which Lender has agreed to make
certain loans to Borrower (the “Loans”). Capitalized terms used in this Guaranty
without definition shall have their respective meanings as defined in the Loan
Agreement, a copy of which has been provided to the Guarantors.

B. Each Guarantor is wholly-owned by Borrower and will be directly benefited by
Lender making the Loans to Borrower and the Guarantors acknowledge that, absent
this Guaranty, Lender would not make the Loans to Borrower.

GUARANTY

In consideration of the foregoing, the Guarantors, jointly and severally, make
the following promises and guarantees:

1. Each Guarantor, jointly and severally, unconditionally and irrevocably
guarantees and promises to pay the Obligations of Borrower to Lender under or
pursuant to the Loan Agreement, whether absolute or contingent, liquidated or
unliquidated, determined or undetermined, as if the payment of such Obligations
constituted the direct primary obligation of such Guarantor. If, at any time,
default shall be made by Borrower in the payment of any Obligations due Lender
in connection with the Loans, Guarantors shall pay upon demand any sums,
interest, or other charges that may be due to Lender. This Guaranty is a
guaranty of payment and not of collection.

2. In order to secure this Guaranty, each Guarantor hereby grants to Lender, and
its successors and assigns, a first priority security interest in the Collateral
(defined below). This Agreement shall continue until all Obligations are paid in
full.

(a) For purposes of the foregoing grant of security interest to Lender,
“Collateral” means all of Guarantor’s right, title and interest in, to and under
all of its assets, whether now owned or existing or hereafter acquired or
arising, and wherever located including, but not limited to the following: all
cash and cash equivalents, accounts, deposit accounts, inventory, equipment,
goods, documents, instruments, contract rights, general intangibles, chattel
paper, investment property (including, without limitation, all equity interests
owned by such Guarantor), letter-of-credit rights, trademarks, trademark
applications, tradestyles, patents, patent applications, copyrights, copyright
applications and other intellectual property in which such Guarantor now has or
hereafter may acquire any right, title or interest, all proceeds and products
thereof (including, without limitation, proceeds of insurance) and all
additions, accessions and substitutions thereto or therefor. Unless otherwise
defined herein, terms that are defined in Article 9 of the Uniform Commercial
Code as in effect, from time to time, in the State of Washington (the “Uniform
Commercial Code”) and used herein shall have the meanings given to them in the
Uniform Commercial Code. Notwithstanding the foregoing, the Collateral shall not
include any of such property that is subject on the date hereof to certain
outstanding security interests (and the related UCC-1 financing statements
relating thereto) granted by Guarantor to third parties in connection with
certain equipment financings.

(b) The security interests granted herein shall be perfected by Lender’s filing
of appropriate Uniform Commercial Code Forms UCC-1 with the appropriate
government filing offices (including, as applicable, any required filings with
the United States Patent and Trademark Office). In connection with the
foregoing, each Guarantor authorizes Lender to prepare and file any financing
statements describing the Collateral without otherwise obtaining Guarantor’s
signature or consent with respect to the filing of such financing statements.

(c) Upon the payment in full of the Obligations, all security interests granted
hereby shall terminate and all rights to the Collateral shall revert to
Guarantors, as applicable. Upon any such termination, the Lender shall, at
Guarantor’s expense, execute and deliver to such Guarantor such documents as
Guarantor shall reasonably request to evidence such termination.

3. Any waiver by Lender of any of the terms or conditions of the Loan Agreement,
the giving of any consent or the granting of any indulgences or extensions of
time to Borrower, to all of which each Guarantor hereby consents, may be done
without notice to Guarantors and without releasing the obligations of Guarantors
hereunder.

4. Each Guarantor hereby waives notice of acceptance of this Guaranty and agrees
that this Guaranty is a continuing one. The obligations of Guarantors hereunder
shall not be released by Lender’s receipt, application, or release of security
given for the performance of covenants and conditions of the Loans or the Loan
Agreement on Borrower’s part to be performed or observed; nor by any
modification, amendment or other change in the terms or conditions of the Loans
or the Loan Agreement. Lender shall have no obligation first to exhaust or
pursue Lender’s remedies against Borrower before Lender shall have the right to
proceed against any Guarantor hereunder.

5. The liability of each Guarantor hereunder shall in no way be affected by any
of the following: (a) the release or discharge of Borrower in any creditors’,
receivership, bankruptcy or other proceedings; (b) the impairment, limitation or
modification of the liability of Borrower in bankruptcy, or of any remedy for
the enforcement of Borrower’s liability under the Loan Agreement resulting from
the operation of any present or future provision of the federal bankruptcy act
or other statute or from the decision of any court; (c) any disability or other
defense of Borrower; or (d) the cessation from any cause whatsoever of the
liability of Borrower.

6. Until the Obligations have been paid in full, Guarantors (a) shall have no
right of subrogation against Borrower by reason of any payments or acts of
performance by Guarantors, in compliance with the obligations of Guarantors
hereunder, (b) waive any right to enforce any remedy which Guarantors now or
hereafter shall have against Borrower by reason of any one or more payments or
acts of performance in compliance with the obligations of Guarantors hereunder,
and (c) subordinate any liability or indebtedness of Borrower now or hereafter
held by Guarantors to the obligations of Borrower to Lender under the Loan
Agreement.

7. This Guaranty may not be changed, modified, discharged or terminated in any
manner other than by an agreement in writing signed by Guarantors and Lender.

8. If Lender shall employ an attorney to enforce or defend any of Lender’s
rights or remedies hereunder, Guarantors shall pay all attorneys’ fees, costs,
and expenses and all other costs and expenses incurred by Lender in connection
therewith, including costs of appeal, if any, regardless of whether an action is
commenced by Lender.

9. Any notice given by any party hereunder shall be in writing and personally
delivered, sent by overnight courier, or United States mail, postage prepaid, or
sent by facsimile, or other authenticated message, charges prepaid, to the other
party’s address set forth below. Each party may change the address or facsimile
number to which notices, requests and other communications are to be sent by
giving written notice of such change to each other party. Notice given by hand
delivery shall be deemed received on the date delivered; if sent by overnight
courier, on the next Business Day after delivery to the courier service; if by
first class mail, on the third Business Day after deposit in the U.S. Mail; and
if by facsimile, on the date of transmission. The initial addresses for notices
are as follows:

      If to any Guarantor, to:  
c/o Pacific Biometrics, Inc.
220 West Harrison Street
Seattle, WA 98119
Attention: Chief Executive
Officer
Facsimile: (206) 298-9838
If to Lender, to:  
Terry M. Giles
11002 Wickwood Drive
Houston, Texas 77024
Facsimile: (713) 464-0411

10. This Agreement shall inure to the benefit of and shall be binding on the
parties hereto and their respective successors and permitted assigns. No party
may assign or transfer any of its respective rights or obligations under this
Agreement without the consent of the other parties hereto.

11. This Agreement shall be governed by, and construed in accordance with, the
internal laws of the State of Washington.

12. All claims, disputes, controversies, or other matters in question arising
out of or relating to this Agreement that cannot be resolved by the parties
shall be resolved first through mediation and second, if still not resolved, by
binding arbitration, in accordance with the procedures set forth in the Loan
Agreement, which are incorporated by reference herein.

13. This Agreement may be executed in any number of counterparts which, when
taken together, shall constitute but one agreement.

ORAL AGREEMENTS OR ORAL COMMITMENTS TO LOAN MONEY, EXTEND CREDIT, MODIFY OR
AMEND ANY TERMS OF THE LOAN DOCUMENTS, RELEASE ANY GUARANTOR, FORBEAR FROM
ENFORCING REPAYMENT OF THE LOAN OR THE EXERCISE OF ANY REMEDY UNDER THE LOAN
AGREEMENT, OR MAKE ANY OTHER FINANCIAL ACCOMMODATION PERTAINING TO THE LOAN ARE
ALL UNENFORCEABLE UNDER WASHINGTON LAW.

[Remainder of Page Intentionally Left Blank; Signature Page Follows]

1

EXECUTED as of the day and year first above written.

GUARANTORS:

PACIFIC BIOMETRICS, INC.
a Washington corporation

By: /s/ Ronald R. Helm
Ronald R. Helm
Chief Executive Officer


PACIFIC BIOMARKERS, INC.


a Washington corporation

By: /s/ Ronald R. Helm
Ronald R. Helm
Chief Executive Officer


PBI TECHNOLOGY, INC.


a Washington corporation

By: /s/ Ronald R. Helm
Ronald R. Helm
Chief Executive Officer


BIOQUANT, INC.


a Michigan corporation

              By:  
/s/ Ronald R. Helm
       
 
       
Ronald R. Helm
Chief Executive Officer
AGREED TO AND
ACCEPTED BY LENDER:  

 



       
/s/ Terry M. Giles
       
 



    TERRY M. GILES

2